Citation Nr: 0931323	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs





ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in September 
2006.  A transcript of these proceedings has been associated 
with the Veteran's claims file. 

In June 2007, the Board remanded this issue for additional 
development and adjudication.  This having been completed, 
the case has been returned to the Board for further review.  



FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the 
enemy.  

2.  The Veteran is not shown to have a diagnosis of PTSD due 
to a verified or potentially verifiable stressor of his 
active service.  




CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in July 2004, October, 2007, and 
April and May 2009, the Veteran was furnished notice of the 
type of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist him in obtaining.  The Veteran was 
also informed that he should send to VA evidence in his 
possession that pertains to the claim, and was advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The RO provided the Veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the Veteran's claim, and 
also specifically informed the Veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The record indicates that portions of the required VCAA 
notification were provided to the Veteran after the initial 
adjudication of his claim.  The failure to provide this 
notification in a timely manner has not resulted in any harm 
to the Veteran, however, as his claim was readjudicated in a 
June 2009 supplemental statement of the case after he 
received proper notification and an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment reports, a VA examination, 
responses form the Marine Corp Archives and Special 
Collections Branch, Naval Historical Center, and the National 
Archives, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of his claim.    

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  C.F.R. 
§ 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the Veteran has been diagnosed with PTSD.  As 
the Veteran's service records do not indicate that he engaged 
in combat, the primary question in this case concerns whether 
the Veteran has a verified in-service stressor that has been 
found by a medical professional to underlie his current 
diagnosis.  

In this case, the Veteran reports three primary stressful 
events that he indicates underlie his PTSD.  First, the 
Veteran reports that he was pulled from a military transport 
plane that ended up crashing and killing 82 persons on board.  
The Veteran indicates that this crash took place on June 28 
or 29, 1965 and that just prior to the flight, he and two 
other were pulled from the plane and rescheduled to go on a 
commercial flight to Vietnam on June 30, 1965.  The first 
aircraft departed from El Toro Marine Corps Air Station on 28 
or 29 June 1965 en route to Vietnam and crashed in the 
mountains near the departure airfield.  The Veteran service 
personnel records indicate that he was attached to Co. B, 8th 
MTBn, ForTrs FMFLant, CamLej in June 1965.  

Second, the Veteran reports that he was exposed to incoming 
indirect fire when he landed at Da Nang, Vietnam.  The 
Veteran's service personnel records indicate that he arrived 
on July 1, 1965 and was attached to SU#2, HqCo, HqBn, 3d 
MarDiv FMF (Fwd).  The Veteran reported that a lot of people 
were killed in this incident.  

Third, the Veteran reports that he witnessed one Marine shoot 
and kill another during his time in Vietnam sometime between 
March and April 1966.  The unit in question was Headquarters 
Company, Headquarters Battalion, 3rd Marine Division.

In order to determine whether the Veteran's stressors could 
be verified, the RO undertook additional development based on 
the Veteran's descriptions of events.  Specifically, the RO 
contacted the Marine Corp Archives and Special Collections 
Branch (MCASCB).  

The MCASCB responded indicated that the records regarding the 
Vietnam era had been permanently transferred to the National 
Archives.  The MCASCB also recommended contacting the Naval 
Historical Center.  The RO contacted both of these 
organizations.  

The Naval Historical Center replied and stated that the 
aircraft accident reported by the Veteran was not listed in 
their database, but recommended contacting the Records 
Service Section of the Marine Corp Headquarters in Quantico, 
Virginia.  

The National Archives also responded and stated that the 
Marine Corp holdings for the Vietnam War consist almost 
solely of unit command chronologies.  The National Archives 
indicated that there was no Chronology for the 8th Motor 
Transport Battalion for June 1965.  

However, the MCAS El Toro chronology for July mentions the 
aircraft accident described by the Veteran.  Specifically, 
the chronology noted that "[o]n 2Jul the remaining bodies of 
the Marines killed on 25Jun in the MATS crash at El Toro were 
shipped by the Medical Department to their final 
destinations."  

In addition, a second response from the National Archives 
indicates that a search of the unit diaries for Company B, 
8th Motor Transport Battalion for June 1965 was conducted and 
that there were no deaths or injuries reported to that unit 
during that time frame.  

Furthermore, the records failed to show that the Veteran was 
assigned to that unit during the time frame in question.  

No specific information was received regarding the Veteran's 
second and third reported stressors in response to the 
inquiries made by the RO.  

Based on the foregoing, the Board must deny the Veteran's 
claim.  The Veteran's second and third reported stressors 
have not been corroborated by independent verification.  And 
while the aircraft accident reported by the Veteran was 
adequately verified by the RO, the Veteran's involvement with 
this accident has not.  

Unfortunately, there is no information to verify that the 
Veteran was scheduled to fly aboard the ill-fated flight and 
was pulled at the last minute.  There is nothing in the 
support materials to indicate that the Veteran had a 
connection to the El Toro accident.  

In sum, while the Board is sympathetic to the Veteran's case, 
applicable law states that, when a claim of PTSD is based on 
a non-combat stressor, "the non-combat Veteran's testimony 
alone is insufficient proof of a stressor," Dizoglio v. 
Brown , 9 Vet. App. 163, 166 (1996), and "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist only of after-the-fact medical 
nexus," Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In 
order to grant service connection for PTSD, credible 
supporting evidence that the claimed in-service stressor 
occurred must be presented.  38 C.F.R. § 3.304(f); Cohen.  
This has not been accomplished in this case.  Without such 
evidence that the claimed in-service stressor occurred, or 
that the Veteran had a verifiable connection with a stressor 
that was verified, service connection for PTSD must be 
denied.  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


